DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dodds et al. (US 2017/0341860 A1), hereafter referred to as Dodds.
Consider claim 1.  Dodds teaches a refuse vehicle comprising:  a chassis (chassis of 10); a body assembly (100) coupled to the chassis, the body assembly defining a refuse compartment (160); an electric energy system (see paragraph [0020], last 10 lines); and a lift assembly (200) comprising:  a lift arm assembly (222) pivotally coupled to the body assembly; at least one fork (230) pivotally coupled to the lift arm assembly; an electric lift arm actuator (224; see paragraph [0026], lines 3-5) comprising an output shaft (shaft of 224; see fig. 4), wherein the electric lift arm actuator is communicably coupled to the electric energy system; and a pin (226) coupled to the lift arm assembly and the electric lift arm actuator, the pin configured to rotate about a pin axis, wherein a rotation of the output shaft causes the lift arm assembly to rotate relative to the body assembly via the pin (see paragraph [0026], lines 12-14).
Consider claim 3.  Dodds teaches that the electric lift arm actuator comprises an electric motor (224; see paragraph [0026], lines 3-5) powered by the electric energy system.
Consider claim 9.  Dodds teaches a lift assembly (200) for a refuse vehicle comprising:  a lift arm assembly (222) pivotally coupled to a body (100) of a refuse vehicle; at least one fork (230) pivotally coupled to the lift arm assembly, the at least one fork configured to engage with a refuse container; an electric lift arm actuator (224; see paragraph [0026], lines 3-5) comprising an output shaft (shaft of 224; see fig. 4), wherein the electric lift arm actuator is communicably coupled to an electric energy system; and a pin (226) coupled to the lift arm assembly and the electric lift arm actuator, the pin configured to rotate about a pin axis, wherein a rotation of the output shaft causes the lift arm assembly to rotate relative to the body via the pin (see paragraph [0026], lines 12-14).
Consider claim 11.  Dodds teaches that the electric lift arm actuator comprises an electric motor (224; see paragraph [0026], lines 3-5) powered by the electric energy system.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dodds (US 2017/0341860 A1).
Consider claims 6 and 14.  Dodds teaches one electric lift arm actuator (), but does not explicitly teach a first electric lift arm actuator and a second electric lift arm actuator having a second output shaft and coupled to a second end of the pin.  It would have been obvious to modify the lift assembly to include a first lift arm actuator and a second lift arm actuator as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  Please see MPEP 2144.04(VI)(B) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  One would have been motivated to duplicate the electric lift arm actuator in order to increase the increase the lifting strength of the lift assembly.
Consider claims 7 and 15.  In fig. 4 of Dodds, it appears that the electric lift arm actuator (224) and the pin (226) generally lie in a plane parallel to rear wall (120), but Dodds does not explicitly teach the relative positions of the electric lift arm actuator and the pin.  It would have been obvious to a person having ordinary skill in the art to modify the positions of the electric lift arm actuator and the pin such that the electric lift arm actuator is positioned between a first end of the pin and a second end of the pin—that is, that the electric lift arm actuator lies in a plane which intersects the pin—since it has been held that rearranging parts of an invention involves only routine skill in the art.  Please see MPEP 2144.04(VI)(C) and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  One would have been motivated to modify the relative positions of the electric lift arm actuator and the pin to lie in a common plane in order to minimize the footprint of the actuation elements to maximize the volume of refuse compartment 160.
Consider claim 17.  Dodds teaches a lift assembly (200) for a refuse vehicle comprising:  a lift arm assembly (222) pivotally coupled to a body (100) of a refuse vehicle; at least one fork (230) pivotally coupled to the lift arm assembly, the at least one fork configured to engage with a refuse container; an electric lift arm actuator (224; see paragraph [0026], lines 3-5) comprising an electric motor and an output shaft (motor and shaft of 224; see fig. 4), the electric lift arm actuator communicably coupled to an electric energy system; the at least one fork configured to pivot relative to the lift arm assembly (see paragraph [0026], lines 10-12), wherein the electric motor is configured to drive the output shaft, wherein the output shaft is coupled to the lift arm assembly configured to pivot the lift arm assembly relative to the body (see paragraph [0026], lines 12-14).
Dodds teaches that the fork pivots relative to the lift arm assembly (see paragraph [0026], lines 10-12), but does not explicitly teach what actuates movement of the fork.  Dodds teaches electric actuators (214 and 224) as a means of driving movement of the elements (216 and 222) of the collection arm assembly (200).  It would have been obvious to a person having ordinary skill in the art to modify the fork of Dodds to be moveable via an electric actuator in order for the actuators of the collection arm assembly to share a common electric drive system.
Consider claim 18.  Dodds teaches a rotational coupler (portion of 222 which connects 224 to 226) pivotally coupled to the lift arm assembly and the electric lift arm actuator, wherein a rotation of the output shaft causes the lift arm assembly to rotate relative to the body via the rotational coupler (see paragraph [0026], lines 12-14).
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dodds (US 2017/0341860 A1) in view of Lacroix et al. (US 10,703,356 B2), hereafter referred to as Lacroix.
Consider claims 2 and 10.  Dodds does not explicitly teach that the electric lift arm actuator comprises an electric pump powered by the electric energy system and a hydraulic actuator.  Lacroix teaches an electric lift arm actuator (50, 24; see column 9, lines 28-32) comprising an electric pump (56, 58) powered by an electric energy system (34) and a hydraulic actuator (24).  It would have been obvious to a person having ordinary skill in the art to modify the electric lift arm actuator of Dodds to comprise an electric pump powered by the electric energy system and a hydraulic actuator in order to increase the lifting strength of the lift assembly.
Allowable Subject Matter
Claims 4, 5, 8, 12, 13, 16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652